Citation Nr: 1757646	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-30 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for right foot great toe osteoarthritis rated as 10 percent disabling prior to October 20, 2016, and rated as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel





INTRODUCTION

The Veteran had active duty from July 1981 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida which denied an increased rating in excess of 10 percent for the service-connected right foot great toe osteoarthritis.  

This case was previously before the Board in August 2016 where the issue was remanded for additional evidentiary development.  The matter has properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. Prior to October 20, 2016, the Veteran's right foot disability has not been manifested by moderately severe or severe impairment. 

2. From October 20, 2016, the Veteran's right foot disability does not result in actual loss of use of the foot.  


CONCLUSIONS OF LAW

1. Prior to October 20, 2016, the criteria for a rating in excess of 10 percent for right foot disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2017).

2. From October 20, 2016, the criteria for a rating in excess of 30 percent for right foot disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Increased Ratings 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Foot Disability 

The Veteran filed her claim for increased rating for service-connected right foot disability in June 2009 which was denied by rating decision of December 2009.  A 10 percent rating for right foot great toe osteoarthritis was in effect since the Veteran's discharge from active duty in October 2001 and rated under Diagnostic Code 5284, which evaluates foot injuries.

After accomplishing further development pursuant to the Board's August 2016 remand, the RO granted an increased evaluation of 30 percent as of October 20, 2016. See November 2016 Supplemental Statement of the Case.  The Veteran maintains entitlement to an increased rating for her right foot disability.

Under Diagnostic Code 5284, governing foot injuries, a 10 percent rating is assigned for "moderate" injuries, a 20 percent rating is assigned for "moderately severe" injuries, and a 30 percent rating, the maximum available, is warranted for "severe" foot injuries.  A 40 percent rating could be assigned for loss of use of the foot, which is not demonstrated in this case. See 38 C.F.R. § 4.63.

Diagnostic Code 5276 evaluates pes planus, Diagnostic Code 5277 evaluates weak foot, Diagnostic Code 5278 evaluates pes cavus, Diagnostic Code 5279 evaluates metatarsalgia (Morton's disease), Diagnostic Code 5280 evaluates hallux valgus, Diagnostic Code 5281 evaluates hallux rigidus, Diagnostic Code 5282 evaluates hammer toe, and Diagnostic Code 5283 evaluates malunion or nonunion of the tarsal or metatarsal bones.  The October 2016 VA examiner did not indicate that the Veteran had bilateral flatfoot, weak foot, claw foot, hallux valgus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not applicable in this case.  

The Veteran was afforded a VA examination for the feet in November 2009.  She reported stiffness, fatigue, swelling and pain in the great toe was noted.  After clinical examination, the examiner noted there was fallen arch in the right greater than the left, normal gait, normal alignment, and no objective evidence of pain with manipulation.  The examiner also commented that the Veteran's history of diagnosis of right foot pes planus and plantar fasciitis were unrelated to the service-connected great toe condition.  X-ray of the right foot revealed moderate osteoarthritic changes at the first metatarsophalangeal (MTP) joint. 

The Veteran was afforded another VA examination in October 2016.  She reported daily pain that worsens with prolonged standing or walking.  After clinical examination, the examiner noted that the Veteran was unable to bend the right big toe and found "severe" symptoms of hallux rigidus, which is "function equivalent to amputation of great toe."  Citing to a review of accompanying X-ray findings of the right foot, the examiner noted "severe arthritic changes of the first MTP joint in the form of joint space narrowing" with unremarkable findings for the remainder of the right foot.  The examiner also commented that the Veteran's past diagnosis of plantar fasciitis "is not a significant problem at this time." 

As explained below, based on a review of the evidence of record, the Board finds that higher ratings are not warranted for any period on appeal.   

Prior to October 20, 2016, the Veteran is adequately compensated by the assigned 10 percent evaluation for her service-connected right foot disability.  The most probative evidence of record does not show "moderately severe" or "severe" impairment of the right foot at any time during the relevant appeal period as required under Diagnostic Code 5284.  Thus, the Board finds that the overall disability picture for the Veteran's right foot disability does not more closely approximate the criteria for a 20 percent under the applicable Diagnostic Code, and a higher rating is not warranted.  

Beginning October 20, 2016, the Veteran is in receipt of a 30 percent evaluation, the maximum available for "severe" foot injuries as rated under Diagnostic Code 5284.  Absent evidence of a "loss of use of the foot" required for a 40 percent rating, a higher rating is simply not warranted.  Thus, the Board finds that the Veteran's symptomatology and impairment caused by her service-connected right foot great toe are fully contemplated by the assigned maximum rating of 30 percent under the applicable Diagnostic Code, and a higher rating is not warranted.  

While the rating schedule for the foot includes higher schedular ratings under Diagnostic Code 5276 for acquired flatfoot and Diagnostic Code 5278 for claw foot, the record contains no evidence that, during the relevant rating periods on appeal, such symptomatology was present or that the Veteran's right foot disability was productive of additional symptomatology to warrant a higher rating under such codes. See 38 C.F.R. § 4.71a.  Notably, VA examiners specifically found that the Veteran's pes planus and plantar fasciitis were unrelated to the service-connected great toe condition.  The Board further observes that the VA opinions stand uncontradicted by any other evidence found in the record.  

Based on the foregoing and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against an increased rating for the Veteran's right foot disability.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Prior to October 20, 2016, a rating in excess of 10 percent for right foot disability is denied. 

From October 20, 2016, a rating in excess of 30 percent for right foot disability is denied. 



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


